755 N.W.2d 631 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Thomas GURDA, Defendant-Appellant.
Docket No. 136426. COA No. 283690.
Supreme Court of Michigan.
September 19, 2008.
On order of the Court, the application for leave to appeal the March 19, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case for resentencing in light of People v. Cannon, 481 Mich. 152, 749 N.W.2d 257 (2008).